Exhibit 10.2

Sublease Termination Agreement

THIS SUBLEASE TERMINATION AGREEMENT (“Agreement”) is made and entered into as of
June 26, 2012, by and between TRANSCEPT PHARMACEUTICALS, INC., a Delaware
corporation fka Novacea, Inc. (“Sublessor”) and. BIPAR SCIENCES, INC. a Delaware
corporation (“Sublessee”).

RECITALS

A. Sublessor or its predecessor and Sublessee or its predecessor have heretofore
entered into that certain Sublease dated as of March 24, 2009 (the “Sublease”)
for premises consisting of approximately 18,368 square feet, as described
therein (the “Subleased Premises”), in the building located at 400 Oyster Point
Boulevard, Suite 200, South San Francisco, California (the “Building”), which
forms part of the office building complex commonly known as Oyster Point Marina
Plaza (the “Complex”).

B. Sublessor leases the Premises from the owner of the Building (the “Master
Landlord”) pursuant to a certain lease agreement dated May 15, 2007 (the “Master
Lease”).

C. The Sublease has not heretofore been amended or assigned.

D. The Term of the Sublease commenced on June 1, 2009, and in the absence of
this Agreement would have expired on October 31, 2012.

E. The parties mutually desire to terminate the Sublease, all on and subject to
the terms and conditions hereof.

AGREEMENT

Now therefore, in consideration of the mutual terms and conditions herein
contained and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1 TERMINATION EFFECTIVE DATE. This Agreement shall be effective as an executory
contract between the parties immediately upon their full execution and delivery
of the Agreement to each other. The termination of the Sublease (subject to
Section 3.2 hereof) provided for hereunder shall become effective at 11:59 p.m.
on June 30, 2012 (the “Termination Effective Date”).

2 TERMINATION. Notwithstanding anything to the contrary in the Sublease, the
Term of the Sublease shall be deemed to have terminated and expired on the
Termination Effective Date, subject to Section 3.2 hereof; provided, however,
that if Sublessee shall violate any material provisions hereof, or if
Sublessee’s representations herein shall be false in any material respect,
Sublessor shall have the right to declare such termination null and void and to
reinstate the Sublease, in addition to, and not in lieu of, any other rights or
remedies that may be available to Sublessor. The Premises shall be deemed to
have been surrendered by Sublessee on the Termination Effective Date, but
Sublessee shall nevertheless fully comply with all obligations under the
Sublease through the Termination Effective Date, including those provisions
relating to the condition of the Premises and removal of Sublessee’s personal
property upon expiration of the Sublease. For purposes of this Agreement, the
“Expiration Date” set forth in the Sublease shall be understood to mean the
Termination Effective Date as defined above.

2.1 Condition Precedent. This Agreement is expressly conditioned upon Master
Landlord’s ability to enter into a two-year lease agreement with a new tenant
for the majority of the Premises, and the partial termination of the Master
Lease with respect to the Premises on terms acceptable to Sublessor. If Master
Landlord fails for any reason to enter into such a new lease agreement for the
Premises on or before the Termination Effective Date, or if the Master Lease is
not partially terminated with respect to the Premises effective on or before the
Termination Effective Date (including, without limitation, the failure of a
condition to such partial termination) this Agreement shall be null and void and
of no further force or effect, and the Sublease shall continue in effect through
its Expiration Date fully as though the parties had never executed and delivered
this Agreement to each other.

 

page 1 of 4



--------------------------------------------------------------------------------

3 DISPOSITION OF PROPERTY. Notwithstanding anything to the contrary contained in
the Sublease, it is understood and agreed that Sublessee shall remove from the
Premises all of Sublessee’s improvements, fixtures, and equipment. Sublessee
shall leave upon the Premises improvements, furniture, fixtures, and equipment
described in Exhibit A (collectively “FFE”), and upon the Termination Effective
Date, Sublessee hereby transfers all of Sublessee’s right, title, and interest
(if any) in such items to Sublessor, on an “as is where is” basis, fully as
though by bill of sale.

3.1 Sublessee’s Furniture, Fixtures, & Equipment. In consideration of
Sublessor’s agreement to permit the termination of the Sublease effected under
this Agreement, Sublessee agrees to transfer all its right, title, and interest
in FFE to Sublessor by bill of sale on the Termination Effective Date at no
charge to Sublessor.

3.2 Temporary Use by Sublessee. Notwithstanding anything to the contrary herein,
Sublessor agrees that Sublessee shall be allowed to continue to utilize for its
current purpose, on a temporary basis, in the portion of the Premises
constituting the new Suite 212 (as depicted on Exhibit B) that will be created
on the Termination Effective Date through July 31, 2012, at no charge to
Sublessee. The provisions of the Sublease shall survive during any such period,
and apply to the use of such space.

4 PAYMENTS, AMENDMENTS, SECURITY DEPOSIT. Sublessee shall continue to pay all
rentals and other charges under the Sublease through the Termination Effective
Date, all of which shall be prorated on a per diem basis. Any undetermined
charges may be billed to Sublessee when determined (and Sublessee’s obligation
to pay the same shall survive termination of the Sublease), or Sublessor may
reasonably estimate such charges and require that Sublessee pay the same within
thirty (30) days after Sublessor bills the same, subject to adjustment after the
actual charges have been determined. Sublessor and Sublessee agree that
Sublessee shall not be required to pay a lease termination fee in connection
with the partial termination of the Sublease agreed hereunder. The parties
understand and agree that the in accordance with Section 5 of the Sublease and
Section 5.1.3 of the Master Lease, Sublessor shall promptly return to Sublessee
any portion of the Security Deposit remaining as of the Termination Effective
Date.

5 MUTUAL RELEASES. In consideration of Sublessor’s releasing Sublessee from the
obligation to pay the balance of the rentals due under the Sublease and
executing this Agreement, and in consideration of Sublessee’s agreement to pay
the amounts described in § 4 above and of the representations and other
agreements herein contained, Sublessor and Sublessee hereby release and forever
discharge each other and their respective partners, officers, directors, agents,
trustees, beneficiaries, and employees of and from any and all claims,
liabilities, acts, damages, demands, rights of action, and causes of action
which each party ever had, now has, or in the future may have against the other
arising from or in any way connected with the Sublease, except for those
obligations and liabilities contained herein or reinstated pursuant to the
provisions hereof. This release is intended as a full settlement and compromise
of each, every, and all claims and liabilities of every kind and nature. Both
parties expressly waive any and all rights which they may have under § 1542 of
the Civil Code of the State of California (or such similar statutes), which
provides as follows:

Sublessor and Sublessee understand and agree that by execution of this
Agreement, the other party and its partners, officers, directors, agents,
trustees, beneficiaries, and employees do not admit any liability of any nature
whatsoever. This Agreement is made entirely as a compromise and for the purpose
of terminating the term of a portion of the Sublease and settling and
extinguishing the respective claims, acts, damages, demands, rights of action,
or causes of action of Sublessor and Sublessee with respect to the Sublease.

6 WARRANTIES AND REPRESENTATIONS. Each party represents to the other that it has
full power and authority to execute this Agreement. Each party represents to the
other that, except as recited herein, it has not made any assignment, sublease,
transfer, conveyance, or other disposition of the Sublease or any interest in
the Sublease or the Premises and that it has no knowledge of any existing or
threatened claim, demand, obligation, liability, action, or cause of action
arising from or in any manner connected with the Sublease or the Premises by any
other party. Sublessee represents that Sublessee has not at any time done or
suffered, and will not do or suffer, any act or thing whereby the Premises or
any part thereof are or may be in any way charged, affected, or covered by any
lien or claim and shall indemnify, defend, protect, and hold Sublessor harmless
from all liabilities, claims, expenses, damages, or costs arising from the same,
including (without limitation) attorneys’ fees and costs.

7 HOLDING OVER. Sublessee shall comply with Section 6 of the Sublease in the
event that Sublessee (or any subtenants or other occupants of the Premises)
retains possession of the Premises or any part thereof after the

 

page 2 of 4



--------------------------------------------------------------------------------

Termination Effective Date (except as set forth in Section 3.2) The foregoing
provisions shall not serve to extend the Term, although Sublessee shall be bound
to comply with all provisions of the Sublease until Sublessee vacates the
Premises.

8 NOTICES. Any notice given by any party to another party hereto shall be by
certified or registered mail, return receipt requested, postage prepaid, to such
other party at the address given below or such other address as such other party
may from time to time designate in writing to the other parties in accordance
with these provisions. The addresses set forth below shall supersede any
addresses for notices set forth in the Sublease or in the Amendment. Any such
notice shall be deemed given when placed in the United States mails with
sufficient postage prepaid.

 

Sublessee:    BIPAR SCIENCES, INC.    c/o Sanofi Aventis US Inc.    55 Corporate
Drive    Mail Code 55A-510A    Bridgewater, NJ 08807    Attn: Mark R. Shaw   
With copy to:    Sanofi US Services Inc.    55 Corporate Drive    Mail Stop
55A-520A    Bridgewater, NJ 08807    Attn: General Counsel Sublessor:   
TRANSCEPT PHARMACEUTICALS, INC.    Attn: Dennie W. Dyer, Vice President
Operations    1003 West Cutting Boulevard, Suite 110    Point Richmond, CA 94804

 

 

 

9 DEFINED TERMS. Terms used herein that are defined in the Sublease or the
Amendment shall have the meanings therein defined, unless a different definition
is set forth in this Agreement. In the event of any conflict between the
provisions of the Sublease, the Amendment and/or this Agreement, the terms of
this Agreement shall prevail.

10 SURVIVAL. Warranties, representations, agreements, and obligations contained
in this Agreement shall survive the execution and delivery of this Agreement and
shall survive any and all performances in accordance with this Agreement.

11 COUNTERPARTS. This Agreement may be executed in any number of counterparts,
which each severally and all together shall constitute one and the same
Agreement.

12 ATTORNEYS’ FEES. If any party obtains a judgment against any other party or
parties by reason of breach of this Agreement, reasonable attorneys’ fees and
costs as fixed by the court shall be included in such judgment against the
losing party or parties.

13 SUCCESSORS. This Agreement and the terms and provisions hereof shall inure to
the benefit of and be binding upon the heirs, successors, and assigns of the
parties.

14 GOVERNING LAW. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

 

page 3 of 4



--------------------------------------------------------------------------------

15 WHOLE AGREEMENT. The mutual obligations of the parties as provided herein are
the sole consideration for this Agreement, and no representations, promises, or
inducements have been made by the parties other than as appear in this
Agreement. This Agreement may not be amended except in writing signed by all the
parties.

In witness whereof, the parties have executed this Agreement as of the date
first above written.

 

  Sublessee:  

Sublessor:

BIPAR SCIENCES, INC. a Delaware corporation     TRANSCEPT PHARMACEUTICALS, INC.,
a Delaware corporation fka Novacea, Inc.   By:   

/s/ Mark L. Staudenmeier

           By:  

/s/ Thomas P. Soloway

     Mark L. Staudenmeier              Thomas P. Soloway              name
typed]                      name typed]   Its:    CFO            Its:   EVP &
COO

 

page 4 of 4



--------------------------------------------------------------------------------

Exhibit A

 

Partial Termination with Transcept          Transcept Furniture List         
Suite 200, 400 Oyster Point Blvd.          Prepared: June 19, 2012              
Total            

General Office Area

        

Cubicles in Open Area

     17         

Desks in Private Offices

     30         

Chairs (rolling)

     78         

Chairs (guest)

     79         

Small Conference Tables

     10         

White Boards

     36         

High File Cabinet (metal)

     10         

Low File Cabinets (metal)

     34         

Tall Cabinets (wood)

     4         

Book Shelves

     19         

Small Refrigerators

     3         

Reception Area

        

Built-in Reception Desk

     1         

Sofa

     1         

Coffee Table

     1         

Cabinet

     1         

Small End Table

     1         

Kitchen

        

Refrigerator

     1         

Metal racks

     4         

Small Tables

     7         

Chairs

     23         

Innowave Water Chiller

     1         



--------------------------------------------------------------------------------

Storage Rooms          Shelves      13          Desks      2          Racks     
8          Storage Cabinets      4          Main Conference Rooms          Large
Conference Table      1          Leather Chairs      15          Sharp Flat
Screen Monitor      1          Epson Projector      1          Glass White Board
     1          Small Conference Rooms          Conference Room Tables      3   
      Epson Projectors      2          (Chairs and white boards included in
total count)          Small Conference Rooms          Rolling Server Cabinet   
  1          Server Racks      2          Patch Panel      1          White
Board      1          Metal Cabinet      1          Sanofi Shall Remove         
Kitchen and Miscellaneous Equipment          Microwave         1      
Belongs to Sanofi Toaster over         1       Belongs to Sanofi Toaster        
1       Belongs to Sanofi Coffee Makers         2       Belongs to Sanofi
Printers         7       Belongs to Sanofi Cannon Copier         1       Belongs
to Sanofi Open Area Furniture          Tables         3       Belongs to Sanofi
Sofas         2       Belongs to Sanofi Glass tables         2       Belongs to
Sanofi



--------------------------------------------------------------------------------

EXHIBIT B

LOGO [g375841aa.jpg]